Citation Nr: 0937334	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  98-19 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for schizophrenia or 
other acquired psychiatric disorder. 

2.  Entitlement to service connection for a bilateral knee 
disability, claimed secondary to a service-connected lumbar 
spine disorder.  

3.  Entitlement to an increased rating for a low back 
disability, currently rated 40 percent disabling. 

4.  Entitlement to earlier effective dates for grants of 
increased ratings for bilateral hip disabilities rated 10 
percent disabling from October 6, 1998, 20 percent from 
October 7, 2002, and 40 percent from March 21, 2007.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services

ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from December 
1976 to February 1983. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 1998-issued rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, that granted an increased 40 percent 
rating effective from March 17, 1998, for a low back 
disability.  

In a September 2002-issued rating decision, the RO granted 
service connection for a disability characterized as 
bilateral hip muscle strains.  Noncompensable ratings were 
assigned effective October 6, 1998, based on the date of 
claim.  The Veteran did not indicate disagreement with the 
September 2002 decision, but he did report, upon receiving 
the decision, that his bilateral hip disorder had increased 
in severity.  In a January 2003-issued rating decision, the 
RO granted separate 20 percent disability ratings effective 
from October 7, 2002, for each hip.  The Veteran then 
submitted an NOD to the assigned effective dates for each 20 
percent rating, but he did not disagree with the ratings 
themselves.  

In July 2004, the RO granted 10 percent ratings for each hip 
effective from October 6, 1998, and then issued an SOC 
addressing higher ratings for the hips for the period from 
October 6, 1998, to October 7, 2002.  The RO considered the 
disability level of the hips to be on appeal, rather than the 
effective date for the assigned ratings, although the SOC 
does contain the relevant effective date regulations.  
Because the Veteran has not indicated disagreement with the 
disability ratings themselves, and because he has expressed 
disagreement only with the effective dates of the hip ratings 
assigned, the Board lacks jurisdiction to rate the hips.  
Rather, the Board's jurisdiction extends to the effective 
dates for ratings assigned. 

In a May 2007 rating decision, the RO granted 40 percent 
ratings for each hip effective from March 21, 2007.  The 
Veteran submitted an additional NOD to these effective dates.  
In June 2009, the RO issued an SOC on earlier effective dates 
for the recently increased hip ratings.  Although no 
substantive appeal was subsequently received, in August 2004 
the Veteran had timely perfected an appeal for earlier 
effective dates for his hip ratings.  Thus, the issue remains 
on appeal.

This appeal also arises from a January 2003-issued Atlanta, 
Georgia, RO rating decision that denied service connection 
for mental disorders including depressive disorder.  Although 
the RO later granted service connection for PTSD, the appeal 
for service connection for other acquired psychiatric 
disorders remains viable.  This appeal also arises from a 
July 2005-issued Milwaukee RO rating decision that in 
pertinent part denied service connection for the knees 
secondary to the lumbar spine or the hips.  

In December 2007, the RO granted service connection for PTSD 
and assigned an initial 10 percent rating effective from 
October 7, 2002.  The Veteran submitted an NOD.  The RO 
issued an SOC in June 2009.  The claims files do not contain 
a VA Form 9, Substantive Appeal, or correspondence containing 
the necessary information.  Thus, the Board may not address 
that claim.

In April 2008, the RO granted a total disability rating based 
on individual unemployability effective from March 21, 2007.  
The Veteran submitted a timely NOD to the effective date.  
The RO issued an SOC in June 2009.  The claims files do not 
contain a VA Form 9, Substantive Appeal, or correspondence 
containing the necessary information.  Thus, the Board may 
not address that claim.

Entitlement to service connection for schizophrenia or other 
acquired psychiatric disorder, service connection for a 
bilateral knee disability, claimed secondary to the lumbar 
spine or hips, and entitlement to an increased rating for a 
low back disability are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran separated from active military service in 
February 1983, but did not file a claim for service 
connection for the hips until October 6, 1998.  

2.  The effective date for grant of service-connected 
benefits can be no earlier than the date that the RO received 
the claim for benefits.  

3.  The RO granted service connection for a bilateral 
disorder of the hips effective from October 6, 1998.  

4.  Resolving all reasonable doubt in favor of the Veteran, 
the Board finds that the hip disorders have been productive 
of pain and fatigue effectively resulting in limitation of 
flexion of the hips to 10 degrees since October 7, 2002.


CONCLUSION OF LAW

The criteria for an earlier effective date of October 7, 
2002, (but no earlier) for the 40 percent ratings for each 
hip are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his or her representative, if any, of 
any information and any medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA must also inform the claimant of any 
information and evidence not of record that VA will seek to 
provide and that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
November 2001 and in October 2002, adequate notice was 
provided to the Veteran prior to an unfavorable decision on 
the claims.

The claimant challenges the initial effective date assigned 
following the grant of service connection.  In Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that, in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Because 
the notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this 
case has been satisfied.  Regardless, an additional notice 
letter setting for the tenets of Dingess were sent to the 
claimant in March 2006.

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained all relevant evidence identified.  Neither the 
claimant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for fair adjudication of the 
claims that has not been obtained.  Hence, no further notice 
or assistance to the claimant is required to fulfill VA's 
duty to assist in the development of the claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002).



Earlier Effective Dates

Unless specifically provided elsewhere in this chapter, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation....shall be fixed in accordance with 
facts found, but shall not be earlier than the date of 
receipt of application therefore.  38 U.S.C.A. § 5110 (a) 
(West 2002).  In this case, the disagreement over the 
assigned effective date arises from an original service 
connection claim received several years after separation from 
active military service.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after a final disallowance, or a claim for an 
increase will be the date of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.  

With respect to the "date entitlement arose," as mentioned 
in the regulation above, the statute entitling Veterans to 
compensation for disability incurred in or aggravated by 
active military service (38 U.S.C.A. § 1110) has been in 
effect for the entire appeal period and is not at issue.  See 
38 U.S.C.A. § 5110 (g).  Moreover, the rating criteria under 
which the disabled hip muscles are rated (38 C.F.R. § 4.73, 
Diagnostic Code 5315) and Diagnostic Codes 5010-5252 have not 
changed during the appeal period.  Thus, no intervening Act 
or administrative issue could cause the date of entitlement 
to be later than the date of claim for these hip ratings.  
Therefore, the date of the claim must control the effective 
date for payment of the claimed benefits.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The disorder may potentially be rated on the 
basis of any limitation of motion which results from the 
disorder.  See 38 C.F.R. § 4.71, Diagnostic Codes 5003 and 
5023.  An illustration contained in 38 C.F.R. § 4.71, Plate 
II, shows that normal flexion of the hip is from 0 to 125 
degrees, and normal abduction of the hip is from 0 to 45 
degrees.  Under Diagnostic Code 5252, a 10 percent rating is 
warranted if flexion of the thigh is limited to 45 degrees.  
A 20 percent rating is warranted if flexion of the thigh is 
limited to 30 degrees.  A 30 percent rating is warranted if 
flexion is limited to 20 degrees.  A 40 percent rating is 
warranted if flexion is limited to 10 degrees.

The Veteran separated from active military service in 
February 1983, but did not file a claim for service 
connection for the hips until October 6, 1998.  Thus, he did 
not file a claim for the hips within a year of separation 
from active service.  

In September 2002, the RO granted service connection for hips 
effective from October 6, 1998.  This is the correct date for 
service connection.  The date for service connection can be 
no earlier than October 6, 1998, because that is the date on 
which VA received the service connection claim and that claim 
was not received within a year of separation from active 
service.  As set forth above, following a grant of service 
connection, the effective date of the initial disability 
rating can be no earlier than the date of the claim for 
benefits.  Because the Veteran submitted that claim for 
benefits on October 6, 1998, the correct effective date for 
the initial rating must also be October 6, 1998.  38 C.F.R. 
§ 3.400 (Except as otherwise provided, the effective date of 
an evaluation and award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for an increase will be the date of the claim or the 
date entitlement arose, whichever is later).  

On October 7, 2002, shortly after issuing the rating decision 
that granted service connection, the RO received 
correspondence from the Veteran wherein he claimed that his 
hips had increased in severity.  In December 2002, a VA 
examiner examined the Veteran and verified the worsening 
symptoms that the Veteran had reported in October 2002.  It 
was noted that he was unable to perform flexion and extension 
in view of the difficulty on standing.  Pain, weakness and 
incoordination affected movement of the hips.  In January 
2003, the RO issued a rating decision granting 20 percent 
ratings for each hip effective from October 7, 2002, the date 
that the RO had received the claim for an increase.  In 
January 2003, the RO received an NOD with the effective date 
for the 20 percent ratings.  The Veteran requested that the 
20 percent ratings be made effective from October 6, 1998.  

Because the January 2003 NOD to the effective date was also 
timely with respect to the September 2002 original grant of 
noncompensable ratings, that decision did not become final 
with respect to the noncompensable ratings assigned from 
October 6, 1998.  Thus, assignment of 20 percent ratings 
effective from October 7, 2002, was done during the original 
appeal period and these higher initial ratings amount to a 
"staged rating" within one appeal period.  The Court has 
pointed out the circumstances where staged ratings are 
appropriate.  

The Court held that where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).  

The Board has noted that the RO based the assignment of a 40 
percent rating for each hip on a March 21, 2007, VA 
orthopedic examination report which reflects painful 
limitation of motion of the hips with additional impairment 
due to fatigue and lack of endurance.  The examiner noted 
that complications due to muscle   injuries rendered the 
Veteran unable to walk or stand long periods of time.  He was 
in a wheelchair.  Limitation of motion of the hips in all 
planes was shown.  The limitation of motion was described as 
being marked.  Flexion was noted to be limited to only 15 
degrees on both sides.  The March 2007 examination report 
recites that the relevant symptoms, due to the condition of 
the muscles, have existed for 5 years. 

The Board notes that earlier evidence also reflects 
significant disability of the hips.  A VA joints examination 
conducted in March 2005 noted that there was flexion of the 
hips to 100 degrees, but there was pain on all ranges of 
motion and the Veteran was "overtly tender" on the range of 
motion exercises for both hips.  The December 2002 VA 
examination report also notes relevant hip symptoms.  It was 
noted that pain, weakness and incoordination affected the 
hips.  He was unable to perform flexion or extension due to 
difficulty standing.  

The March 21, 2007, examiner remarked that the relevant 
symptoms had existed for 5 years.  The December 2002 
examination reflected a similar level of disability.  
Resolving all reasonable doubt in favor of the Veteran, the 
Board finds that the hip disorders have been productive of 
pain and fatigue resulting in limitation of flexion of the 
hips to 10 degrees since October 7, 2002, the date when the 
Veteran reported increased symptoms.  After considering all 
the evidence of record, the Board finds that the evidence 
favors an effective date of October 7, 2002, for assignment 
of the 40 percent ratings for the hips.  The claims are 
therefore granted.  

The Board further finds that an effective date for a higher 
rating prior to October 7, 2002 is not warranted.  As noted, 
the RO has assigned a 10 percent rating for each hip for the 
period from October 6, 1998, through October 7, 2002.  The 
evidence from that period fails to show symptoms which would 
warrant assignment of a higher rating.  The April 1998 VA 
spine examination did not mention any limitation of motion of 
the hips.  A December 1998 VA treatment record noted 
complaints of bilateral hip pain, but no specific range of 
motion findings were recorded.  A VA August 2000 examination 
report reflects that the Veteran primarily complained of back 
pain.  It was stated that on examination he presented no 
evidence of disability in standing or walking.  Hip joint 
examination revealed normal measurements except for internal 
rotation which was to 45 degrees on the right and 40 degrees 
on the left, with pain with flexion and extension, and 
abduction performed to 45 degrees, adduction to 25 degrees 
and internal and external rotation to 40 on the left and 45 
on the right.  External rotation showed pain on the lateral 
extent of 40 degrees and left external rotation was to 40 
degrees.  His lower extremity and other functions were within 
normal limits with tests of muscle groups being 5/5.  A 
December 2001 VA examination noted complaints of right and 
left hip pain.  However, his posture and gait were normal and 
he had no limitations of walking and standing.  The 
appearance of both hips was normal.  There was no heat, 
redness, swelling effusion, drainage instability or weakness.  
Range of motion was flexion on the right to 75 degrees with 
pain at 65.  Range of motion on the left was flexion to 90 
degrees with pain at 90.  Overall, the Board finds that the 
hips are not shown to have flexion limited to less than 45 
degrees prior to October 7, 2002.  Accordingly, the Board 
finds no basis to extend an increased rating to a date 
earlier than October 7, 2002.  

ORDER

Earlier effective dates of October 7, 2002, for the initial 
40 percent ratings for each hip are granted.


REMAND

Service Connection for Schizophrenia or Other Acquired 
Psychiatric Disorder

Although service connection is in effect for PTSD, the 
Veteran also seeks service connection for schizophrenia or 
other acquired nervous disorder.  In January 1999, he 
reported that mental or nervous problems arose during active 
service and/or are secondary to his service-connected back 
disability.  An April 2000 comprehensive psychological 
evaluation by Wood's Psychological Service, Inc., yielded 
Axis I diagnoses of schizophrenia, paranoid type; generalized 
anxiety disorder; and, mathematics disorder.  A May 2000 
Social Security Administration decision reflects that the 
Veteran was disabled from working due to paranoid 
schizophrenia and other psychotic disorders.  In October 
2000, a VA clinical psychologist reported a schizoaffective 
disorder.  In November 2002, a VA staff psychologist reported 
PTSD.  In November 2005 another VA staff psychologist offered 
Axis I diagnoses of paranoid schizophrenia and PTSD.  In 
October 2007, a VA examiner offered an Axis I diagnosis of 
PTSD with associated polysubstance abuse. 

Although the October 2007 VA psychiatrist found PTSD with 
associated polysubstance abuse, elsewhere in the report, the 
physician stated, "He also has the condition of 
SCHIZOPHRENIA.  The current symptoms are HEARING VOICES.  The 
effect of the symptoms have upon daily functioning is UNABLE 
TO WORK FOR SEVEN YEARS."  Thus, it appears that 
schizophrenia continues and is possibly more severe than 
PTSD.  

In December 2007, the RO granted service connection for PTSD 
and in June 2009, the RO granted service connection for 
polysubstance abuse secondary to PTSD.  The question remains, 
however, whether service connection for paranoid 
schizophrenia, generalized anxiety disorder, depression, 
and/or schizoaffective disorder is warranted, as these 
disorders have also appeared during the appeal period.  To 
remain a valid claim, a disability needs only to be 
demonstrated at any time since the claim has been filed.  
Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998). 

38 C.F.R. § 4.125(b) (2008) states that if the diagnosis of a 
mental disorder is changed, the rating agency shall determine 
whether the new diagnosis represents progression of the prior 
diagnosis, correction of an error in the prior diagnosis, or 
development of a new and separate condition.  If it is not 
clear from the available records what the changing 
psychiatric diagnoses represent, the rating agency shall 
return the report to the examiner for a determination.  Id.  
Thus, the October 2007 VA compensation examination report 
must be returned to the examiner for clarification concerning 
the etiology and nature of multiple Axis I diagnoses.  

Service Connection for the knees

The Veteran has asserted that he has a bilateral knee 
disability that was caused by his low back disability.  No 
medical professional has addressed this theory of service 
connection.  VA's duty to assist includes providing a medical 
examination or obtaining a medical opinion where such is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A (d); 38 C.F.R. § 3.159(b); McLendon v. Nicholson, 
20 Vet. App. 79, 81 (2006).  

Increased Rating for the Lumbar Spine

In November 2005, the RO issued an SSOC addressing the 
disability rating for the lumbar spine.  VA treatment records 
were discussed.  In August 2007, the Veteran underwent a 
lumbar spine magnetic resonance imaging (MRI) and other 
diagnostic measures that confirmed intervertebral disc 
syndrome.  In a March 2008 addendum report, a VA physician 
offered additional low back-related diagnoses.  In June 2009, 
the RO issued an SSOC; however, it fails to consider the 
issue of an increased rating for the lumbar spine or the 
relevant evidence obtained since the November 2005 SSOC.

The Veteran has not waived his right to initial RO 
consideration of the evidence received since the 2005 SOC.  
Under these circumstances a remand for an SSOC is required.  
38 C.F.R. § 19.31 (b) (1); Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

Accordingly, the case is REMANDED for the following action:

1.  VA should make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded an orthopedic 
examination by an appropriate specialist 
to determine the nature and etiology of 
any knee disorder.  The claims file 
should be made available to the physician 
for review of the pertinent evidence.  
The physician should elicit a complete 
history of relevant symptoms from the 
Veteran, and answer the following:

I.  What is the current diagnosis or 
diagnoses relative to the knees?

II.  For each diagnosis offered, is 
it at least as likely as not (50 
percent or greater probability) that 
this disability had its onset in 
service?  

III.  If the answer to question II 
above is "no", then is it at least 
as likely as not that the service-
connected low back disability has 
caused or aggravated any current 
knee disorder? 

2.  The claims files should be returned 
to the QTC examiner who performed the 
October 9, 2007, psychiatric evaluation.  
The psychiatrist, who noted a history of 
paranoid schizophrenia, is asked to 
clarify the etiology of schizophrenia, 
schizoaffective disorder, generalized 
anxiety disorder, depression, and any 
other psychiatric disability presented.  
The examiner should provide an opinion as 
to whether is it at least as likely as 
not (50 percent or greater probability) 
that schizophrenia, schizoaffective 
disorder, generalized anxiety disorder, 
depression, and any other psychiatric 
disability and/or schizoaffective 
disorder was present during service, or 
within a year of separation.  If not 
found in service or within a year of 
separation, is it at least as likely as 
not (50 percent or greater probability) 
that schizophrenia, schizoaffective 
disorder, generalized anxiety disorder, 
depression, and any other psychiatric 
disability was caused or aggravated by 
any service-connected disability, 
including PTSD? 

The physician should offer a rationale 
for any conclusion in a legible report.  
If any question cannot be answered, the 
physician should state the reason.  If 
the specified physician is not available, 
a qualified substitute may be used.  The 
Veteran may be re-examined if necessary. 

3.  After the development requested above 
has been completed to the extent 
possible, the AMC should readjudicate the 
service connection claims.  If the 
benefits sought remain denied, the 
Veteran and his representative should be 
furnished an SSOC and given an 
opportunity to respond.  The SSOC should 
also consider all evidence relevant to an 
increased rating for the lumbar spine.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
claims.  No action by the Veteran is required until he 
receives further notice; however, the Veteran is advised that 
failure to report for examination, without good cause, may 
have adverse consequences on his claims.  38 C.F.R. § 3.655 
(2008).  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


